Cooper, C. J.,
delivered the opinion of the court.
The injunction in this cause was improvidently granted, and was properly dissolved. The bill seeks to have the chancery court to determine what papers constitute the record of a cause pending in this court on appeal, and to enjoin the clerk of the lower court, \yho is pro hue vico an officer of this court, from incorporating into the transcript certain documents which the complainant avers were not before the lower court on the trial of the appealed cause, and therefore should not be copied into' the record. What is or is not the record is a matter to be judicially determined by this court in the exercise of its appellate jurisdiction, and the court below properly held it had no authority to decide the question sought to be there litigated.

The decree is affirmed.